Exhibit 10.1

PROMISSORY NOTE

 

$140,000,000.00

June 8, 2010

Loan No. 706108298

FOR VALUE RECEIVED, MALL AT LEHIGH VALLEY, L.P., a Delaware limited partnership
(“Borrower”) promises to pay to the order of THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA, a New Jersey corporation (“Lender”, which shall also mean successors
and assigns who become holders of this Note), at 2100 Ross Avenue, Suite 2500,
Dallas, Texas 75201, the principal sum of ONE HUNDRED FORTY MILLION AND NO/100
U.S. DOLLARS ($140,000,000.00), with interest on the unpaid balance (“Balance”)
at the rate of five and eighty-eight hundredths percent (5.88%) per annum (“Note
Rate”) from and including the date of the first disbursement of Loan proceeds
under this Note (“Funding Date”) until Maturity (defined below). Capitalized
terms used without definition shall have the meanings ascribed to them in the
Instrument (defined below).

1.    Regular Payments. Principal and interest shall be payable as follows:

(a)    Interest from and including the Funding Date to July 5, 2010, shall be
due and payable on the Funding Date

(b)    Principal and interest shall be paid in one hundred twenty (120) monthly
installments of Eight Hundred Twenty-Eight Thousand Six Hundred and 30/100
Dollars ($828,600.30) each, commencing on August 5, 2010, and continuing on the
fifth (5th) day of each succeeding month to and including July 5, 2020. Each
payment due date is referred to as a “Due Date”.

(c)    The entire Obligations shall be due and payable on July 5, 2020
(“Maturity Date”). “Maturity” shall mean the Maturity Date or earlier date that
the Obligations may be due and payable by acceleration by Lender as provided in
the Documents.

(d)    Interest on the Balance for any full month shall be calculated on the
basis of a three hundred sixty (360) day year consisting of twelve (12) months
of thirty (30) days each. For any partial month, interest shall be due in an
amount equal to (i) the Balance multiplied by (ii) the Note Rate divided by
(iii) 360 multiplied by (iv) the number of days during such partial month that
any Balance is outstanding to (but excluding) the date of payment.

2.    Late Payment and Default Interest.

(a)    Late Charge. If any scheduled payment due under this Note is not fully
paid by its Due Date (other than the principal payment due on the Maturity
Date), a charge of $450.00 per day (the “Daily Charge”) shall be assessed for
each day that elapses from and after the Due Date until such payment is made in
full (including the date payment is made); provided, however, that if any such
payment, together with all accrued Daily Charges, is not fully paid by the
fourteenth (14th) day following the applicable Due Date, a late charge equal to
the lesser of (i) four percent (4%) of such payment or (ii) the maximum amount
allowed by law (the “Late Charge”) shall be assessed and be immediately due and
payable. The Late Charge shall be payable in lieu of Daily Charges that shall
have accrued. The Late Charge may be assessed only once on each overdue payment.
These charges shall be paid to defray the expenses incurred by Lender in
handling and processing such delinquent payment(s) and to compensate Lender for
the loss

 

BORROWER’S INITIALS: ___

 

1

 

Prudential Loan No. 706108298

Lehigh Valley Mall

Promissory Note

12265141v.4  / 28227-000942



--------------------------------------------------------------------------------

of the use of such funds. The Daily Charge and Late Charge shall be secured by
the Documents. The imposition of the Daily Charge, Late Charge, and/or
requirement that interest be paid at the Default Rate (defined below) shall not
be construed in any way to (i) excuse Borrower from its obligation to make each
payment under this Note promptly when due or (ii) preclude Lender from
exercising any rights or remedies available under the Documents upon an Event of
Default. Notwithstanding the foregoing, neither the Daily Charge nor the Late
Charge shall be imposed on any balloon payment that is due and payable on the
scheduled Maturity Date of the Loan.

(b)    Acceleration. Upon the occurrence of any Event of Default (unless Lender
has accepted cure of such Event of Default by specific written statement from
Lender to Borrower acknowledging Lender’s acceptance of such cure, and Borrower
specifically understands and agrees that Lender shall have no obligation
whatsoever to accept the cure of any Event of Default), Lender may declare the
Balance, unpaid accrued interest, the Prepayment Premium (defined below) and all
other Obligations immediately due and payable in full.

(c)    Default Rate. Upon an Event of Default or at Maturity, whether by
acceleration (due to a voluntary or involuntary default) or otherwise, the
entire Obligations (excluding accrued but unpaid interest if prohibited by law)
shall bear interest at the Default Rate. The “Default Rate” shall be the lesser
of (i) the maximum rate allowed by law or (ii) five percent (5%) plus the
greater of (A) the Note Rate or (B) the prime rate (for corporate loans at large
United States money center commercial banks) published in The Wall Street
Journal on the first (1st) Business Day (defined below) after the Event of
Default or Maturity occurs and on the first (1st) Business Day of every month
thereafter. The term “Business Day” shall mean each Monday through Friday except
for days on which commercial banks are not authorized to open or are required by
law to close in New York, New York.

3.    Application of Payments. Unless and until Lender elects to accelerate the
Loan pursuant to Paragraph 2(b) of this Note, all payments received under this
Note shall be applied in the following order: (a) to unpaid Daily Charges, Late
Charges and costs of collection; (b) to any Prepayment Premium due; (c) to
interest due on the Balance; and (d) then to the Balance. Following such
acceleration, all payments shall be applied in any order determined by Lender in
its sole discretion.

4.    Prepayment. This Note may be prepaid, in whole or in part, upon at least
thirty (30) days’ prior written notice to Lender and upon payment of all accrued
interest (and other Obligations due under the Documents) and, except as
otherwise expressly provided herein or in the Instrument, a prepayment premium
(“Prepayment Premium”) as follows:

(a)    with respect to any prepayment occurring prior to the first (1st) day of
the ninety-seventh (97th) full month of the term of this Note, a Prepayment
Premium in an amount equal to the greater of (i) the product of (A) one percent
(1%) of the principal amount of the Loan being prepaid multiplied by (B) the
quotient of (x) the number of full months remaining until the Maturity Date,
calculated as of the date on which prepayment will be made (hereinafter called
the “Prepayment Date”), divided by (y) the number of full months comprising the
term of the Loan; or (ii) the Present Value of the Loan (defined below) less the
amount of principal and accrued interest (if any) being prepaid, calculated as
of the Prepayment Date; or

(b)    with respect to any prepayment occurring on or after the first (1st) day
of the ninety-seventh (97th) full month of the term of the Loan, a Prepayment
Premium in an amount equal to the lesser of (i) one percent (1%) of the
principal amount of the Loan being prepaid, or

 

BORROWER’S INITIALS: ___

 

2

 

Prudential Loan No. 706108298

Lehigh Valley Mall

Promissory Note

12265141v.4  / 28227-000942



--------------------------------------------------------------------------------

(ii) an amount equal to the Present Value of the Loan less the amount of
principal and accrued interest (if any) being prepaid, calculated as of the
Prepayment Date.

Notwithstanding anything to the contrary contained herein, in no event will the
Prepayment Premium be a negative amount. The Prepayment Premium shall be due and
payable, except as provided in the Instrument or as limited by law, upon any
prepayment of this Note, whether voluntary or involuntary, and Lender shall not
be obligated to accept any prepayment of this Note unless it is accompanied by
the Prepayment Premium, all accrued interest and all other Obligations due under
the Documents. Lender shall notify Borrower of the amount of and the calculation
used to determine the Prepayment Premium. Borrower agrees that (a) Lender shall
not be obligated to actually reinvest the amount prepaid in any Treasury
obligation and (b) the Prepayment Premium is directly related to the damages
that Lender will suffer as a result of the prepayment. The “Present Value of the
Loan” shall be determined by discounting all scheduled payments of principal and
interest remaining to the Maturity Date attributable to the amount being prepaid
at the applicable Discount Rate (defined below). If prepayment occurs on a date
other than a Due Date, the actual number of days remaining from the date of
prepayment to the next Due Date will be used to discount within this period. The
“Discount Rate” is (i) with respect to the period prior to the first (1st) day
of the sixty-first (61st) full month of the term of the Loan, the rate which,
when compounded monthly, is equivalent to the Treasury Rate (defined below) when
compounded semi-annually, and (ii) with respect to the period from and after the
first (1st) day of the sixty-first (61st) full month of the term of the Loan,
the rate which, when compounded monthly, is equivalent to the Treasury Rate plus
one hundred (100) basis points, when compounded semi-annually. The “Treasury
Rate” is the semi-annual yield on the Treasury Constant Maturity Series with
maturity equal to the remaining weighted average life of the Loan, for the week
prior to the prepayment date, as reported in Federal Reserve Statistical Release
H.15 – Selected Interest Rates, conclusively determined by Lender (absent a
clear mathematical calculation error) on the prepayment date. The rate will be
determined by linear interpolation between the yields reported in Release H.15,
if necessary. If Release H.15 is no longer published, Lender shall select a
comparable publication to determine the Treasury Rate. Notwithstanding the
foregoing, no Prepayment Premium shall be due if this Note is prepaid (i) during
the last ninety (90) days prior to the Maturity Date, or (ii) in connection with
the application of casualty or condemnation proceeds to the Balance, if any,
only to the extent that no Prepayment Premium is due with respect to such
application in accordance with the terms of Sections 3.07 or 3.08 of the
Instrument, as applicable. Borrower shall not be deemed to be in default
hereunder if Borrower elects not to prepay the Loan after providing Lender with
written notice of its intention to so prepay the Loan.

With respect to the foregoing provisions, Borrower hereby expressly agrees as
follows:

(i)    The Note Rate provided herein has been determined based on the sum of
(A) the treasury rate in effect at the time the Note Rate was determined under
the Loan application submitted to Lender, plus (B) an interest rate spread over
such treasury rate, which together represent Lender’s agreed-upon return for
making the proceeds of the Loan hereunder available to Borrower over the term of
this Note.

(ii)    The determination of the Note Rate, and in particular the aforesaid
interest rate spread, were based on the expectation and agreement of Borrower
and Lender that the principal sums advanced hereunder would not be prepaid
during the term of this Note, or if any such prepayment occurs, the Prepayment
Premium (calculated in the manner set forth above) would apply (except as
expressly permitted by this Note).

 

BORROWER’S INITIALS: ___

 

3

 

Prudential Loan No. 706108298

Lehigh Valley Mall

Promissory Note

12265141v.4  / 28227-000942



--------------------------------------------------------------------------------

(iii) The Lender’s business involves making financial commitments to others
based in part on the returns it expects to receive from this Note and other
similar loans made by Lender, and Lender’s financial performance as a business
depends not only on the returns from each loan or investment it makes but also
upon the aggregate amounts of the loans and investments it is able to make over
any given period of time.

(iv) In the event of a prepayment hereunder, Lender will be required to redeploy
the funds received into other loans or investments, which (A) may not provide a
return to Lender comparable to the return Lender anticipates based on the Note
Rate and (B) may reduce the total amount of loans or investments Lender is able
to make during the term of this Note, which in turn may impair the profitability
of Lender’s business. Therefore, in order to compensate Lender for the potential
impact and risks to its business of prepayments under this Note, Lender has
limited the Borrower’s right to prepay this Note and has offered the method of
calculation of the Prepayment Premium set forth above.

(v) Borrower acknowledges that (A) Lender could have determined that it would
not permit any prepayments under this Note during its term, and therefore, in
electing to permit prepayments hereunder, Lender is entitled to determine and
negotiate the terms on which it will accept prepayments of its loans, and
(B) Borrower could have elected to negotiate more permissive prepayment
provisions and/or a more favorable manner of calculating the Prepayment Premium,
but in such event the applicable interest rate spread, and therefore the Note
Rate, would have been higher to compensate Lender for the potential loss of
income on account of the risk that Borrower might elect to prepay this Note at
an earlier time and/or for a lesser Prepayment Premium than set forth herein.

Therefore, in consideration of Lender’s agreement to the Note Rate set forth
herein, and in recognition of Lender’s reliance on the prepayment provisions of
this Note (including the method of calculating the Prepayment Premium), Borrower
agrees that the manner of calculation of the Prepayment Premium set forth in
this Note represents bargained-for compensation to Lender for granting to
Borrower the privilege of prepaying this Note on the terms set forth herein and
for the potential loss of future income to Lender arising from having to
redeploy the amounts prepaid under this Note into other loans or investments. As
such, the Prepayment Premium constitutes reasonable compensation to Lender for
making the Loan on the terms reflected in this Note and does not represent a
penalty.

5.    No Usury. Under no circumstances shall the aggregate amount paid or to be
paid as interest under this Note exceed the highest lawful rate permitted under
applicable usury law (“Maximum Rate”). If under any circumstances the aggregate
amounts paid on this Note shall include interest payments which would exceed the
Maximum Rate, Borrower stipulates that payment and collection of interest in
excess of the Maximum Rate (“Excess Amount”) shall be deemed the result of a
mistake by both Borrower and Lender and Lender shall promptly credit the Excess
Amount against the Balance (without Prepayment Premium or other premium) or
refund to Borrower any portion of the Excess Amount which cannot be so credited.

6.    Security and Documents Incorporated. This Note is the Note referred to in
and secured by the Open-End Fee and Leasehold Mortgage and Security Agreement of
even date herewith from Borrower and Ground Lessor to Lender (the “Instrument”)
and is secured by the Property. Borrower shall observe and perform all of the
terms and conditions in the Documents. The Documents are incorporated into this

 

BORROWER’S INITIALS: ___

 

4

 

Prudential Loan No. 706108298

Lehigh Valley Mall

Promissory Note

12265141v.4  / 28227-000942



--------------------------------------------------------------------------------

Note as if fully set forth in this Note, and any Event of Default under any of
the Documents shall constitute an Event of Default under this Note.

7.    Treatment of Payments. All payments under this Note shall be made, without
offset or deduction, (a) in lawful money of the United States of America at the
office of Lender or at such other place (and in the manner) Lender may specify
by written notice to Borrower, (b) in immediately available federal funds, and
(c) if received by Lender prior to 2:00 p.m. Eastern Time at such place, shall
be credited on that day, or, if received by Lender at or after 2:00 p.m. Eastern
Time at such place, shall, at Lender’s option, be credited on the next Business
Day. Initially (unless waived by Lender), and until Lender shall direct Borrower
otherwise, Borrower shall make all payments due under this Note in the manner
set forth in Section 3.13 of the Instrument. If any Due Date falls on a day
which is not a Business Day, then the Due Date shall be deemed to have fallen on
the next succeeding Business Day.

8.    Limited Recourse Liability. Except to the extent set forth in Paragraph 8
and Paragraph 9 of this Note, Sections 3.11 and 3.12 of the Instrument, and the
Environmental Indemnity, Borrower shall have no personal liability for the
Obligations. Notwithstanding the preceding sentence, Lender may bring a
foreclosure action or other appropriate action to enforce the Documents or
realize upon and protect the Property (including, without limitation, naming
Borrower and any other necessary parties in the actions) and IN ADDITION
BORROWER (BUT NOT ANY EXCULPATED PARTY) SHALL HAVE PERSONAL LIABILITY FOR:

(a)    any amounts accrued and/or payable under any indemnities, guaranties,
master leases or similar instruments furnished by Borrower in connection with
the Loan (including, without limitation, the provisions of Sections 8.03, 8.04,
8.05, 8.06 and 8.07 of the Instrument and the Environmental Indemnity);

(b)    amounts in excess of any rents or other revenues collected by Lender from
operation of Property from and after acceleration of the Loan until the
Conveyance Date (defined below), which amounts are necessary to pay real estate
taxes, special assessments and insurance premiums (to the extent not previously
deposited with Lender pursuant to the Documents), and amounts required to
fulfill Borrower’s obligations as lessor under any Leases of the Property, in
each case, paid by Lender and not reimbursed prior to, or remaining due or
delinquent on the date of sale by foreclosure or power of sale or delivery of a
deed in lieu thereof. For purposes hereof, “Conveyance Date” shall mean the date
of sale of the Property by foreclosure or power of sale or acceptance by Lender
of a deed in lieu thereof;

(c)    the amount of any security deposits, rents prepaid more than one
(1) month in advance, or prepaid expenses of tenants to the extent (i) not
turned over to Lender upon foreclosure, sale (pursuant to power of sale), or
conveyance in lieu thereof, or (ii) not turned over to a receiver or trustee for
the Property after appointment;

(d)    the amount of any insurance proceeds or condemnation awards with respect
to the Property neither turned over to Lender nor used in compliance with
Sections 3.07 and 3.08 of the Instrument;

(e)    damages suffered or incurred by Lender as a result of Borrower
(i) entering into a new Lease in breach of the leasing restrictions set forth in
Section 7 of the Assignment, (ii) entering into an amendment or termination of
an existing Lease in breach of the leasing restrictions set forth in Section 7
of the Assignment, or (iii) accepting a termination, cancellation or surrender
of an existing Lease (other

 

BORROWER’S INITIALS: ___

 

5

 

Prudential Loan No. 706108298

Lehigh Valley Mall

Promissory Note

12265141v.4  / 28227-000942



--------------------------------------------------------------------------------

than with respect to a Lease with a Major Tenant which is addressed in Paragraph
9(d) below), in breach of the leasing restrictions set forth in Section 7 of the
Assignment;

(f)    damages suffered or incurred by Lender by reason of any intentional,
physical waste of the Property;

(g)    the amount of any rents or other income from the Property received by
Borrower after and during the continuance of a default under the Documents and
not otherwise applied to the indebtedness under the Obligations or to the
current (not deferred or capital) operating expenses of the Property; PROVIDED,
HOWEVER, THAT BORROWER SHALL HAVE PERSONAL LIABILITY for amounts paid as
expenses to a person or entity related to or affiliated with Borrower except for
(A) reasonable salaries for on-site employees, (B) a reasonable allocation of
the salaries of off-site employees for accounting and management, and
(C) out-of-pocket expenses and the management fees of Borrower’s management
company relating to the Property, but in no event shall such expenses or fees
include any profit or be greater than prevailing market rates for any such
services;

(h)    the face amount of any letter of credit required under the Documents or
otherwise in connection with the Loan that Borrower fails to maintain;

(i)    the amount of any security deposit (a “Security Deposit”) cashed or
applied by Borrower or any termination fee, cancellation fee or any other fee
(collectively, a “Lease Termination Fee”) received by Borrower (x) in connection
with a lease termination, cancellation, surrender or expiration within twelve
(12) months prior to or after an Event of Default under the Documents, (y) which
is greater than one (1) month’s base rent for the Lease to which the Security
Deposit and/or Lease Termination Fee applies, and (z) which is not paid to
Lender (or an escrow agent selected by Lender) to be disbursed for the payment
of Lender approved (1) tenant improvements and/or (2) market leasing
commissions;

(j)    following an Event of Default under the Documents, all attorneys’ fees,
including allocated costs of Lender’s staff attorneys, and other expenses
incurred by Lender in enforcing the Documents if Borrower contests, delays, or
otherwise hinders or opposes (including, without limitation, the filing of a
bankruptcy) any of Lender’s enforcement actions; provided, however, that if in
such action Borrower successfully proves that no default occurred under the
Documents, Borrower shall not be required to reimburse Lender for such
attorneys’ fees, allocated costs and other expenses; and

(k)    damages suffered or incurred by Lender as a result of Borrower’s breach
or violation of Sections 2.12, 3.21 and/or 3.22 of the Instrument.

9.    Full Recourse Liability. Notwithstanding the provisions of Paragraph 8 of
this Note, BORROWER SHALL HAVE PERSONAL LIABILITY for the Obligations if:

(a)    there shall be any breach or violation of Article V (Due on Sale or
Encumbrance) of the Instrument (to the extent not cured within any applicable
notice and/or cure periods provided in the Documents); or

(b)    there shall be any fraud or intentional and material misrepresentation by
Borrower in connection with the Property, the Documents, the Loan application
made by Borrower dated April 1, 2010 (the “Application”) or any other aspect of
the Loan; or

 

BORROWER’S INITIALS: ___

 

6

 

Prudential Loan No. 706108298

Lehigh Valley Mall

Promissory Note

12265141v.4  / 28227-000942



--------------------------------------------------------------------------------

(c)    the Property or any part thereof shall become an asset in (i) a voluntary
bankruptcy or insolvency proceeding filed by Borrower or any member or general
partner of Borrower or (ii) an involuntary bankruptcy or insolvency proceeding
filed against Borrower or any member or general partner of Borrower which is not
dismissed within ninety (90) days of filing; provided, however, that this
Paragraph 9(c) shall not apply if an involuntary bankruptcy is filed by Lender;
or

(d)    Borrower (i) enters into a Lease with a Major Tenant without Lender’s
prior written consent (and Lender’s consent was required under the Documents),
(ii) enters into an amendment or termination of any Lease with a Major Tenant
without Lender’s prior written consent (and Lender’s consent was required under
the Documents), or (iii) accepts the termination, cancellation or surrender of
any Lease with a Major Tenant without Lender’s prior written consent (and
Lender’s consent is required under the Documents); or

(e)    Borrower shall, without Lender’s prior written consent, surrender,
terminate, forfeit or suffer or permit, by acquiescence or otherwise, the
surrender, termination or forfeiture of, or change, modify, or amend, the Ground
Lease (as defined in the Instrument) (including, without limitation, any
rejection of the same in any bankruptcy or insolvency proceeding); or

(f)    the Instrument or any of the other Documents are deemed fraudulent
conveyances or preferences as of the date hereof, whether such claims, demands
or assertions are made under the United States Bankruptcy Code (as amended or
replaced from time to time), including, without limitation, under Sections 544,
547 or 548 thereof, or under any applicable state fraudulent conveyance statutes
or similar laws.

10.    Recourse Limitations. Notwithstanding anything to the contrary contained
in Paragraphs 8 or 9 of this Note or elsewhere in the Documents (but subject to
Section 10.01 of the Instrument), recourse against Borrower under the Documents
is limited solely to the assets of Borrower and the fee estate of Ground Lessor
in the Property, and (i) no member or partner of Borrower , (ii) no person
owning, directly or indirectly, any legal or beneficial interest in a member or
partner of Borrower, (iii) no partner, manager, principal, officer, controlling
person, beneficiary, trustee, real estate investment advisor, or other similar
fiduciary, shareholder, employee, agent, affiliate or director of any person
described above, and (iv) none of their respective successors and assigns
(individually, an “Exculpated Party”), shall have any personal liability for the
payment or performance of any of the Obligations.

11.    Joint and Several Liability. Subject to Paragraph 10 above, this Note
shall be the joint and several obligation of all makers, endorsers, guarantors
and sureties, and shall be binding upon them and their respective successors and
assigns and shall inure to the benefit of Lender and its successors and assigns.

12.    Unconditional Payment. Borrower is and shall be obligated to pay
principal, interest and any and all other amounts which became payable hereunder
or under the other Documents absolutely and unconditionally and without
abatement, postponement, diminution or deduction and without any reduction for
counterclaim or setoff. In the event that at any time any payment received by
Lender hereunder shall be deemed by a court of competent jurisdiction to have
been a voidable preference or fraudulent conveyance under any bankruptcy,
insolvency or other debtor relief law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this

 

BORROWER’S INITIALS: ___

 

7

 

Prudential Loan No. 706108298

Lehigh Valley Mall

Promissory Note

12265141v.4  / 28227-000942



--------------------------------------------------------------------------------

Note, but shall remain a valid and binding obligation enforceable in accordance
with the terms and provisions hereof, and such payment shall be immediately due
and payable upon demand.

13.    Certain Waivers. Borrower and all others who may become liable for the
payment of all or any part of the Obligations do hereby severally waive
presentment and demand for payment (except to the extent expressly required
pursuant to the terms of the Documents), notice of dishonor, protest and notice
of protest, notice of non-payment and notice of intent to accelerate the
maturity hereof (and of such acceleration). No release of any security for the
Obligations or extension of time for payment of this Note or any installment
hereof, and no alteration, amendment or waiver of any provision of this Note,
the Instrument or the other Documents shall release, modify, amend, waive,
extend, change, discharge, terminate or affect the liability of Borrower, and
any other who may become liable for the payment of all or any part of the
Obligations, under this Note, the Instrument and the other Documents.

14.    WAIVER OF TRIAL BY JURY. EACH OF BORROWER AND LENDER HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM FILED BY EITHER PARTY, WHETHER IN CONTRACT, TORT OR
OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE DOCUMENTS, OR ANY
ALLEGED ACTS OR OMISSIONS OF LENDER OR BORROWER IN CONNECTION THEREWITH.

15.    Miscellaneous.

(a)    Borrower and all other parties liable hereon, whether as principal,
endorser or otherwise, hereby severally waive presentment, demand for payment
(except to the extent such demand is expressly required pursuant to the terms of
the Documents), protest and notice of dishonor and waive recourse to suretyship
defenses generally, including extensions of time, release of security or other
party liable hereon, and also agree to pay or indemnify Lender for and hold
Lender harmless from all costs of collection, including reasonable attorneys’
fees incurred by Lender in connection with enforcement of any of Lender’s rights
hereunder or under the Instrument including without limitation reasonable
attorneys’ fees and costs incurred in connection with any bankruptcy filing by
Borrower.

(b)    Any forbearance by Lender or the holder of this Note in exercising any
right or remedy hereunder or any other Document, or otherwise afforded by
applicable law, shall not be a waiver or preclude the exercise of any right or
remedy by Lender or the holder of this Note. The acceptance by Lender or the
holder of this Note of payment of any sum payable hereunder after the due date
of such payment shall not be a waiver of the right of Lender or the holder of
this Note to require prompt payment when due of all other sums payable hereunder
or to declare a default for failure to make prompt payment.

(c)    This Note may not be changed, modified or terminated except in writing
signed by the party to be charged.

(d)    This Note shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania; provided, however, that nothing herein
shall limit or impair any right Lender or the holder of this Note shall have
under applicable laws of the United States of America, to the extent they
supersede the laws of the Commonwealth of Pennsylvania, to charge interest on
the sums evidenced hereby at a rate which exceeds the maximum rate of interest
permitted under the laws of the Commonwealth of Pennsylvania.

 

BORROWER’S INITIALS: ___

 

8

 

Prudential Loan No. 706108298

Lehigh Valley Mall

Promissory Note

12265141v.4  / 28227-000942



--------------------------------------------------------------------------------

(e)    If any term of this Note, or the applications hereof to any person or set
of circumstances, shall to any extent be invalid, illegal, or unenforceable, the
remainder of this Note, or the application of such provision or part thereof to
persons or circumstances other than those as to which it is invalid, illegal, or
unenforceable, shall not be affected thereby, and each term of this Note shall
be valid and enforceable to the fullest extent consistent with applicable law
and this Note shall be interpreted and construed as though such invalid,
illegal, or unenforceable term or provision (or any portion thereof) were not
contained in this Note.

(f)    All notices under this Note shall be given as provided in the Instrument.

(g)    It is expressly agreed that time is of the essence with respect to this
Note.

(h)    BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR
ATTORNEYS OR THE PROTHONOTARY OR CLERK OF ANY COURT OF RECORD IN THE
COMMONWEALTH OF PENNSYLVANIA, OR ELSEWHERE, EFFECTIVE UPON AN EVENT OF DEFAULT
(AS DEFINED IN THE INSTRUMENT) [UNLESS LENDER HAS ACCEPTED CURE OF SUCH EVENT OF
DEFAULT BY SPECIFIC WRITTEN STATEMENT FROM LENDER TO BORROWER ACKNOWLEDGING
LENDER’S ACCEPTANCE OF SUCH CURE, AND BORROWER SPECIFICALLY UNDERSTANDS AND
AGREES THAT LENDER SHALL HAVE NO OBLIGATION WHATSOEVER TO ACCEPT THE CURE OF ANY
EVENT OF DEFAULT], TO APPEAR FOR BORROWER IN ANY SUCH COURT IN ANY AND ALL
APPROPRIATE ACTIONS THERE BROUGHT OR TO BE BROUGHT AGAINST BORROWER AT THE SUIT
OF LENDER ON THIS NOTE, AND THEREIN CONFESS JUDGMENT AGAINST BORROWER FOR ALL OR
ANY PART OF THE SUMS DUE BY BORROWER HEREIN TOGETHER WITH COSTS OF SUIT AND
ATTORNEY’S FEES FOR COLLECTION AS AFORESAID AND FOR SO DOING THIS NOTE OR A COPY
HEREOF VERIFIED BY AFFIDAVIT SHALL BE A SUFFICIENT WARRANT. THE EXERCISE OF THIS
CONFESSION OF JUDGMENT SHALL NOT BE DEEMED TO EXHAUST THE POWER, WHETHER OR NOT
SUCH EXERCISE SHALL BE HELD BY ANY COURT TO BE INVALID, AVOIDABLE, OR VOID, BUT
THE POWER SHALL CONTINUE UNDIMINISHED AND IT MAY BE EXERCISED FROM TIME TO TIME
AS OFTEN AND AS LENDER SHALL ELECT, UNTIL SUCH TIME AS LENDER SHALL HAVE
RECEIVED PAYMENT IN FULL OF ALL SUMS DUE HEREUNDER AND UNDER THE INSTRUMENT
TOGETHER WITH INTEREST, COSTS AND FEES. THERE SHALL BE EXCLUDED FROM THE LIEN OF
ANY JUDGMENT OBTAINED SOLELY PURSUANT TO A CONFESSION OF JUDGMENT AUTHORIZED BY
THIS PARAGRAPH ALL IMPROVED REAL ESTATE THAT IS NOT ENCUMBERED BY THE INSTRUMENT
AND THAT IS LOCATED IN ANY AREA IDENTIFIED AS HAVING A SPECIAL FLOOD HAZARD
UNDER REGULATIONS PROMULGATED UNDER THE FLOOD DISASTER PROTECTION ACT OF 1983,
AS HERETOBEFORE OR HEREAFTER AMENDED, IF THE COMMUNITY IN WHICH SUCH AREA IS
LOCATED IS PARTICIPATING IN THE NATIONAL FLOOD INSURANCE PROGRAM. ANY SUCH
EXCLUSION SHALL NOT AFFECT ANY LIEN UPON PROPERTY NOT SO EXCLUDED. THIS WARRANT
OF ATTORNEY SHALL BE EFFECTIVE ONLY AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT
(UNLESS LENDER HAS ACCEPTED CURE OF SUCH EVENT OF DEFAULT BY SPECIFIC WRITTEN
STATEMENT FROM LENDER TO BORROWER ACKNOWLEDGING LENDER’S ACCEPTANCE OF SUCH
CURE, AND BORROWER SPECIFICALLY UNDERSTANDS AND AGREES THAT LENDER SHALL HAVE NO
OBLIGATION WHATSOEVER TO ACCEPT THE CURE OF ANY EVENT OF DEFAULT).

 

BORROWER’S INITIALS: ___

 

9

 

Prudential Loan No. 706108298

Lehigh Valley Mall

Promissory Note

12265141v.4  / 28227-000942



--------------------------------------------------------------------------------

BORROWER CONFIRMS TO LENDER THAT (1) THIS NOTE AND THE FOREGOING WARRANT OF
ATTORNEY HAVE BEEN NEGOTIATED AND AGREED UPON IN A COMMERCIAL CONTEXT;
(2) BORROWER IS A BUSINESS ENTITY AND ITS PRINCIPALS ARE KNOWLEDGEABLE IN
COMMERCIAL MATTERS; (3) BORROWER HAS CONSULTED WITH ITS OWN SEPARATE COUNSEL
REGARDING THIS NOTE; (4) BORROWER HAS AGREED TO THE AFORESAID WARRANT OF
ATTORNEY TO CONFESS JUDGMENT; AND (5) BORROWER UNDERSTANDS IT IS WAIVING CERTAIN
RIGHTS WHICH IT WOULD OTHERWISE POSSESS. JUDGMENT MAY BE ENTERED WITHOUT A
HEARING OR NOTICE AND BORROWER KNOWINGLY HAS WAIVED NOTICE AND A HEARING PRIOR
TO THE ENTRY OF A JUDGMENT BY CONFESSION.

16.    Counterparts. This Note may be executed in counterparts, and all such
counterparts shall constitute one and the same Note with the same effect as if
all signatories hereto had executed the same document, notwithstanding that the
general partners of Borrower executing this Note are not signatories to the same
counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES ON FOLLOWING PAGE]

 

BORROWER’S INITIALS: ___

 

10

 

Prudential Loan No. 706108298

Lehigh Valley Mall

Promissory Note

12265141v.4  / 28227-000942



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been executed by Borrower as of the date first
set forth above.

 

BORROWER: MALL AT LEHIGH VALLEY, L.P., a Delaware limited partnership By:   
Lehigh Valley Mall GP, LLC, a Delaware limited liability company, its general
partner    By:    Lehigh Valley Associates, a Pennsylvania limited partnership,
its sole member       By:    Delta Ventures, Inc., a Pennsylvania corporation,
a general partner          By:    /s/ David Simon          Name: David Simon   
      Title: President             [CORPORATE SEAL]          AND          By:   
PR Lehigh Valley LLC, a Pennsylvania limited liability company, a general
partner          By:    PREIT Associates, L.P., a Delaware limited partnership,
its sole member             By:    Pennsylvania Real Estate Investment Trust,
a Pennsylvania business trust, its general partner                By:    /s/
Andrew Ioannou                Name: Andrew Ioannou                Title: Senior
Vice President,
Capital Markets and Treasurer

 

BORROWER’S INITIALS: ___

 

11

 

Prudential Loan No. 706108298

Lehigh Valley Mall

Promissory Note

12265141v.4  / 28227-000942